267 S.W.3d 760 (2008)
STATE of Missouri ex rel. KINGBRIDGE HOMES, LLC, Relator/Respondent,
v.
John FRIGANZA, Collector of Revenue of St. Louis County and, June Joy Zuckerman, and Daniel Krueger, Respondents/Appellants.
No. ED 90051.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 21, 2008.
Application for Transfer Denied November 25, 2008.
Jack F. Allen, Clayton, MO, for appellant.
Robert Kenney, St. Louis, MO, for respondents Kingbridge Homes, LLC.
Robert Edward Fox, Jr., Clayton, MO, for respondents Collector of Revenue of St. Louis Co.
Before BOOKER T. SHAW, P. J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.


*761 ORDER

PER CURIAM.
Appellants June Joy Zuckerman and her son, Daniel Krueger, appeal the trial court's default judgment in favor of Respondent Kingbridge Homes LLC in this action to quiet title after Kingbridge purchased Zuckerman's property in a tax sale. We have reviewed the briefs and the record, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).